DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filled in application 15/569643 fails to provide a written description of a method of releasing a force transmission mechanism of a surgical instrument from a drive interface device of a manipulator arm of a tele-operated surgical system. MPEP 201.07 states: The disclosure presented in the continuation 
The patentee must disclose sufficient information to demonstrate that the invertor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention. The applicant must not conceal from the public the best way of practicing the invention that was known to the patentee at the time of filing the patent application. Failure to fully comply with the disclosure requirements could result in the denial of a patent, or in a holding of invalidity of an issued patent.
Allowable Subject Matter
Claims 2-14 are allowed.
     Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate.
The applicant argues the 35 U.S.C. § 112(a) rejection of claims 15-21 are fully supported by at least FIGS. 16 and 17 and the written description related to those figures at least at paras. 65-69 of the originally-filed application as filed under U.S. Patent App. Serial No. 15/569,643 (to which this application claims priority).  Figure 16 and Figure 17 and paragraphs 65-69 specifically describe “the operation of the releasable coupling mechanism.” The originally filed specification does disclose methods of manufacturing the force transmission mechanism, however the originally filed specification does disclose a method of releasing a force transmission mechanism.  The specification does not teach for example: “actuating”, “disengage the drive interface”, “removing the force transmission mechanism from the drive interface device.”
The applicant agues the Morgan et al reference fails to meet the limitations of the claims because the latch device (11243) are not on the interior of the housing.    Applicant’s arguments, see Remarks, filed September 24, 2021, with respect of claims 2-7, 13-15, 17 and 20 have been fully considered and are persuasive.  The rejection of claims 2-7, 13-15, 17 and 20 has been withdrawn. 
 	Claims 15-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph.  Applicant’s remarks have been accorded due consideration, however they are not deemed fully persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656